                                           Case 4:19-cv-06320-HSG Document 20 Filed 08/19/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       WILLIE M. CLAY,                                  Case No. 19-cv-06320-HSG
                                   8                    Petitioner,                         ORDER GRANTING EXTENSION OF
                                                                                            TIME TO FILE ANSWER
                                   9             v.
                                                                                            Re: Dkt. No. 19
                                  10       ROBERT NEUSCHMID, Warden,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, respondent’s request for an extension of time to answer the

                                  14   Court’s Order to Show Cause is granted.1 Dkt. No. 19. Respondent shall file his answer by

                                  15   October 5, 2020. If petitioner wishes to respond to the answer, he shall do so by filing a traverse

                                  16   with the Court and serving it on respondent within thirty-five (35) days of receipt of the answer.

                                  17          This order terminates Dkt. No. 19.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 8/19/2020

                                  20                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   1
                                        In accordance with Habeas Rule 2(a) and Rule 25(d)(1) of the Federal Rules of Civil Procedure,
                                  28   Warden Giselle Matteson is the correct respondent because she is petitioner’s current custodian.
                                       The Clerk is directed to terminate former warden Robert Neuschnid from this action.
